     8:19-cr-00181-DCC          Date Filed 03/13/20      Entry Number 573        Page 1 of 2




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENWOOD DIVISION


 UNITED STATES OF AMERICA                               Criminal No.: 8: 19-00181-DCC

                         V.
                                                       AMENDMENT TO PLEA AGREEMENT
 DETRIC LEE MCGOWAN

                                        General Provisions


        This AMENDME T TO THE PLEA AGREEMENT is made this

;I/al'~ , 2020,      between the United States of America, as represented by NATHAN

WILLIAMS, an attorney for the United States acting under authority conferred by Title 28, United

States Code, Section 515, Assistant United States Attorney Jim May, the Defendant, DETRIC LEE

MCGOWAN, a/k/a, "Fat," and Defendant's attorneys, Ryan L. Beasley and Greg Harris.

    1. Pursuant to paragraph 18 of the Defendant's Plea Agreement, Dkt. No. 384, which states

        that Agreement may only be modified in writing, the parties hereby modify said Plea

        Agreement in writing.

    2. The parties hereby agree and stipulate that the appropriate sentence for the Defendant is

        420 months of actual incarceration, followed by the appropriate term of supervised release.

    3. For this consideration by the Government, the Defendant makes the following concession:

        he hereby expressly waives the right, previously reserved in paragraph 16 of his Plea

        Agreement, to challenge his conviction or sentence through claims of ineffective assistance

        of counsel or prosecutorial misconduct, in any direct appeal or other post-conviction action,

        including any proceedings under 28 U.S.C. §§ 2255 or 2241.




Page I of2
      8:19-cr-00181-DCC        Date Filed 03/13/20      Entry Number 573        Page 2 of 2




    4. The parties hereby agree that the Plea Agreement, as amended by this document, contains

        the entire agreement of the parties; that this amendment to the Plea Agreement shall not be

        binding on any party until the Defendant accepts the amendment in the court having

        jurisdiction over this matter; that the Plea Agreement, as modified by this amendment, may

        be modified only in writing signed by all parties; and that any and all other promises,

        representations and statements, whether made prior to, contemporaneous with or after this

        amendment to the Plea Agreement, are null and void, but for the terms found in the Plea

        Agreement, as amended by this document.




        Date                                 Detric Lee McGowan, a/k/a, "Fat"
                                             Defendant

        3 -11- zo
        Date



        Date      ·                          Gr       is                    ·
                                             Defense Attorney

                                             NATHANS. WILLIAMS
                                             Attorney for the United States
                                             Acting Under Authority Conferred by
                                             28 U.S.C. § 515


        S'.'· I 3· 2o ?_O
        Date                                 Jim May (Fed.ID# 1355)
                                             Assistant United S tes Attorney




Page 2 of2
